Title: To Thomas Jefferson from Angelica Schuyler Church, 21 July 1788
From: Church, Angelica Schuyler
To: Jefferson, Thomas


          
            Down Place July 21. 88
          
          I send my dear Sir the little urn so long promissed and so long delayed, and hope you will accept the gift for the sake of the giver; it will sometimes at Monticello remind you of your friend.—Madame de Corny tells me you are going to America next spring. I shall also make that desired voyage, and see what my family and friends are doing. If I should meet you their I should be so happy to see you, and to introduce you to my father. I am very certain that you would please each other. Mrs. Cosway and I are enjoying the quiet of the country, she plays and sings, and we very often wish that Mr. Jefferson was here, supposing that he would be indulgent to the exertions of two little women to please him, who are extremely vain of the pleasure of being permitted to write to him, and very happy to have some share of his favorable opinion.
          Adieu my dear Sir accept the good wish of Maria and Angelica. Mr. Trumbull has given us each a picture of you. Mrs. Cosway’s is a better likeness than mine, but then, I have a better elsewhere and so I console myself.
          I beg my compliments to the Young Ladies, I hope your ward improves, I will not thank you for your care, i feel it and sincerely your affectionate friend,
          
            
              Angelica Church
            
          
        